 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8
      THURMAN LEROY ROGERS, JR., et al.,                 Case No. 1:17-cv-01381-AWI-EPG
 9
                          Plaintiffs,                    ORDER SEALING PLAINTIFFS’ FIRST
10                                                       AMENDED COMPLAINT
             v.
11                                                       (ECF No. 6)
      LENG CHA, et al.,
12
                          Defendants.
13

14          Plaintiffs, Thurman Leroy Rogers, Jr., Sheryl Dawn Dilldine, and Shirley Ann Farley
15   (collectively, “Plaintiffs”) are proceeding pro se with this civil rights action pursuant to 42 U.S.C.
16   § 1983. On April 13, 2018, Plaintiffs filed a First Amended Complaint (“FAC”). (ECF No. 6.)
17   The FAC includes the full name of a minor child in violation of Rule 5.2(a) of the Federal Rules
18   of Civil Procedure, and Eastern District of California Local Rule 140(a). Accordingly, IT IS
19   ORDERED
20          1. The Clerk of the Court is respectfully directed to SEAL the First Amended Complaint,
21                filed on April 13, 2018 (ECF No. 6).
22          2. The Clerk of the Court is respectfully directed to file a redacted version of the First
23                Amended Complaint in which the name of the minor child has been redacted.
24

25   IT IS SO ORDERED.

26
        Dated:      October 17, 2018                            /s/
27                                                       UNITED STATES MAGISTRATE JUDGE

28
                                                         1
